Citation Nr: 0916717	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-36 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected peripheral neuropathy of the right and left lower 
extremities, each evaluated as 20 percent disabling prior to 
January 23, 2008 and 30 percent disabling therefrom.

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected peripheral neuritis of the left 
upper extremity.

3.  Entitlement to an initial evaluation higher than 10 
percent for service-connected peripheral neuritis of the 
right upper extremity.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

During the course of this appeal, the disability ratings 
assigned for the Veteran's peripheral neuropathy of the right 
and left lower extremities were increased to 20 percent 
effective July 31, 2002 in a May 2007 rating decision and, 
again, increased to 30 percent effective January 23, 2008 in 
a January 2009 rating decision.

As addressed by the Veteran's representative in the April 
2009 Informal Hearing Presentation, despite indication on the 
brief face document that the Veteran withdrew his appeal with 
respect to his increased rating claims involving the lower 
extremities in February 2009, the record contains no 
documentation of such withdrawal.  In the absence of a proper 
withdrawal of the appeal by the Veteran in accordance with 38 
C.F.R. § 20.204 (2008) or the award of maximum schedular 
ratings available for his bilateral lower extremities 
peripheral neuropathy under the relevant diagnostic codes, 
the issues remain pending because less than the maximum 
benefit has been awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993). 


FINDINGS OF FACT

1.  For the portion of the appeal period prior to June 1, 
2006, the symptomatology associated with the Veteran's 
peripheral neuropathy of the lower extremities does not show 
an overall disability picture that more closely approximates 
moderately severe impairment of the sciatic nerve.  

2.  From June 1, 2006, the symptomatology associated with the 
Veteran's peripheral neuropathy of the lower extremities 
shows an overall disability picture that more closely 
approximates moderately severe impairment of the sciatic 
nerve.  

3.  Throughout the appeal period, the symptomatology 
associated with the Veteran's service-connected peripheral 
neuritis of the upper left and right extremity does not more 
closely approximate moderate impairment of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for 
service-connected peripheral neuropathy for both the right 
and left lower extremity have not been met or approximated 
for the portion of the appeal period prior to June 1, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 
4.124a, Diagnostic Code 8620 (2008).

2.  The criteria for an evaluation of 40 percent for service-
connected peripheral neuropathy of the right lower extremity 
have been approximated for the portion of the appeal period 
from June 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.123, 4.124a, Diagnostic Code 8620 (2008).

3.  The criteria for an evaluation of 40 percent for service-
connected peripheral neuropathy of the left lower extremity 
have been approximated for the portion of the appeal period 
from June 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.123, 4.124a, Diagnostic Code 8620 (2008).

4.  The criteria for an initial evaluation higher than 10 
percent for service-connected peripheral neuritis for both 
the left and right upper extremity have not been met or 
approximated for the entire appeal period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 
8615 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In regard to the Veteran's claim for a higher initial rating 
for his service-connected peripheral neuritis of the left and 
right upper extremities, the Board notes that the Federal 
Circuit has held that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Furthermore, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In the 
present case, service connection for peripheral neuritis of 
the upper extremities was granted and a disability rating and 
effective date were assigned in the June 2005 rating 
decision.  Thereafter, the Veteran filed a notice of 
disagreement with respect to the initial rating assigned and, 
later, perfected the appeal.  VA has no duty to provide VCAA 
notice upon receipt of a notice of disagreement, such as in 
this case.  38 C.F.R. § 3.159(b)(3) (2008).  Moreover, 
neither the Veteran nor his representative has alleged any 
prejudice due to any lack of notice with respect to the 
claims.

In regard to the Veteran's increased rating claim involving 
the bilateral lower extremities, the Board notes that the 
Veteran was not provided with proper VCAA notice with respect 
to the claim prior to the June 2005 rating decision.  While 
the rating decision and statement of the case reference the 
March 2005 notice letter of record as having provided 
appropriate notice with respect to the claims, the letter did 
not address the issues on appeal.  However, as the Veteran 
was later provided with adequate VCAA notice in August 2008 
correspondence with respect to his claims, as will be 
explained below, and the claims were subsequently 
readjudicated in January 2009, the timing defect has been 
cured.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In August 2008 correspondence, the Veteran was informed how 
VA determines the disability rating for a service-connected 
disability and advised of the types of information and 
evidence that he should provide in support of his claim.  The 
RO also listed examples of evidence and information of which 
the Veteran should make VA aware, such as VA or other Federal 
treatment records and recent social security determinations, 
or otherwise provide.  While the RO did not specifically 
explain what evidence that VA would seek to provide in said 
correspondence, the notice defect is harmless error.  The RO 
asked the Veteran to inform VA of any information or evidence 
that would support his claim and the Veteran did not identify 
any additional pertinent records that needed to be obtained 
that were not of record after receipt of the August 2008 
letter.  Also, the record reflects that the Veteran has 
submitted evidence that he believed to be relevant to his 
claim throughout the course of this appeal and, specifically 
asked the RO, in June 2006 correspondence, to retrieve his 
most current VA treatment records from the VA Medical Center 
(VAMC) in Pontiac, Michigan.  Moreover, the RO has obtained 
treatment records in support of the Veteran's claim 
throughout the course of this appeal and, additionally, 
obtained more recent VA treatment records and provided a 
medical examination in support of the claim since the August 
2008 letter was issued.  In light of the foregoing, the Board 
finds that the evidence shows that the Veteran either knew or 
can reasonably be expected to know what evidence VA would 
seek to provide on his behalf in support of the claims.

Furthermore, the Board notes that the first, third, and 
fourth Vazquez notice elements with respect to the Veteran's 
increased rating claim were satisfied by virtue of 
correspondence sent to the Veteran in August 2008.  In regard 
to the second Vazquez notice element, the Board notes that 
the August 2008 letter provided the rating criteria for 
Diagnostic Code 8620, although notice of the second element 
was not required because there is no specific measurement or 
test result contemplated under the diagnostic code and, 
instead, the Veteran would be entitled to a higher disability 
rating by demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
on his employment and daily life.  Also, the Board notes that 
the Veteran was granted an increased evaluation for his 
bilateral extremity disability after the issuance of the 
August 2008 notice letter under Diagnostic Code 8521 and, 
consequently, was not provided with notice of these rating 
criteria.  However, again, there is no specific measurement 
or test result considered under this diagnostic code and, 
instead, the Veteran would be entitled to a higher disability 
rating by demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on his employment and daily life.  Thus, as satisfaction 
of the second Vazquez notice element is not required in this 
case, any absence of such notice is clearly not prejudicial 
to the Veteran.      

Moreover, the Board notes that the RO provided the Veteran 
with a copy of the rating decision, the statement of the 
case, and the supplemental statements of the case, which 
included a discussion of the facts of the claims, pertinent 
laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's statutory duty to assist, the Veteran was 
afforded with medical examinations in connection with the 
claims and the examination reports are deemed adequate for 
rating purposes.  Additionally, post-service treatment 
records that have been adequately identified by the Veteran 
as relevant to the present claims have been obtained, to the 
extent possible, and are associated with the claims folder.  
Furthermore, earlier medical evidence pertaining to the 
history of the Veteran's claimed disability, to include 
service treatment records, are included in the claims folder.  
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
Veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Peripheral Neuropathy, Lower extremities

The Veteran is assigned separate 20 percent disability 
ratings for each extremity for his service-connected 
peripheral neuropathy of the left and right lower extremities 
for the portion of the appeal period prior to January 23, 
2008 pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620 for 
neuritis of the sciatic nerve.  From January 23, 2008, the 
Veteran is assigned separate 30 percent ratings for each 
extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8521 for paralysis of the external popliteal nerve.  

The Board initially notes that VA medical examiners in May 
2005 and January 2007 diagnosed peripheral neuritis of the 
lower extremities and the Veteran's neuritis has been rated 
as analogous to paralysis of the sciatic and external 
popliteal nerve during the appeal period.  The Veteran is 
already in receipt of the maximum disability rating allowed 
for neuritis under Diagnostic Code 8521 for severe paralysis 
of the external popliteal nerve for the portion of the appeal 
period from January 23, 2008.  See 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8521 (2008).  Thus, a higher 
evaluation is not available under that diagnostic code.  
Moreover, the Veteran is not shown to have complete paralysis 
of the external popliteal nerve.  Thus, the Board will 
consider whether the Veteran is entitled to a higher 
disability rating for his bilateral peripheral neuropathy of 
the lower extremities under Diagnostic Code 8620 for 
paralysis of the sciatic nerve.  

Under Diagnostic Code 8620, a 20 percent disability 
evaluation is assigned when there is functional impairment 
comparable to moderate incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.  A 
40 percent disability evaluation is assigned where there is 
functional impairment comparable to moderately severe 
incomplete paralysis of the sciatic nerve.  Id.  A 60 percent 
disability evaluation is warranted where there is functional 
impairment comparable to severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  Id.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for the injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2008).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  

After careful review of the evidence, the Board finds that 
the Veteran is not entitled to a disability rating higher 
than 20 percent for either extremity for his peripheral 
neuropathy for the period prior to June 1, 2006.  However, 
the Veteran is entitled to increased evaluations of 40 
percent for each extremity from June 1, 2006 for reasons 
explained below.   

For the portion of the appeal period prior to June 1, 2006, 
the evidence of record shows that the Veteran's neuritis of 
the lower extremities was characterized by some sensory 
disturbance and intermittent pain.  In this regard, the Board 
notes that the Veteran wrote in a May 2005 statement that his 
feet always felt wet and cold and he had lost feeling at the 
back of his middle toe on both feet, which caused pain part 
of the time while walking.  Also, at the May 2005 VA medical 
examination, the Veteran reported that he had been having 
tingling and numbness of the feet intermittently for the last 
four years and was not taking any medications for peripheral 
neuropathy.  On physical examination, the Veteran 
demonstrated diminished sensation over both feet and the 
examiner diagnosed mild peripheral neuritis involving both 
feet.  Furthermore, relevant VA treatment records show that 
the Veteran objectively demonstrated diminished monofilament 
testing from peripheral neuropathy during this period; 
however, it is noted in a January 2006 treatment record that 
there were no other focal findings pertaining to the 
neurologic system at that time.  Notably, there is no 
indication of loss of reflexes or muscle atrophy for the 
bilateral lower extremities during this portion of the appeal 
period.  In consideration of the foregoing, the Board finds 
that the Veteran is appropriately assigned a 20 percent 
disability rating for each of his lower extremities as the 
overall disability picture more closely approximates moderate 
impairment of the sciatic nerve.  Thus, an increased rating 
for this portion of the appeal period is not warranted.      

However, beginning June 1, 2006, the medical evidence shows 
the Veteran's neuritis of the lower extremities increased in 
severity as characterized by worsening sensory disturbance, 
constant or frequent pain, some evidence of muscle spasm in 
the left lower extremity and, later, decreased muscle 
strength in both lower extremities, and later some evidence 
of absent ankle reflexes.  In this regard, the Board notes 
that a VA treatment record dated on June 1, 2006, reveals 
that the Veteran reported that since his last visit he had 
experienced increasing paresthesias and burning of the toes, 
occasional pain in the thigh areas, and significant muscle 
cramping during the day sometimes related to exertion and 
sometimes at rest while working at his computer.  On 
examination, the Veteran continued to objectively demonstrate 
diminished bilateral monofilament testing but additionally 
showed some tender myospasm of the left calf.  The 
physician's assistant, G.B., noted an assessment of 
"increasing peripheral neuropathy of the lower 
extremities."  

Subsequent medical evidence shows continued sensory 
disturbance.  Indeed, as noted by several of the VA medical 
examiners in the examination reports, an EMG of both lower 
extremities conducted on June 21, 2006 showed findings 
consistent with sensory neuropathy of the lower extremities.  
Additionally, the Veteran routinely objectively demonstrated 
diminished sensation over both feet and, in December 2007, 
showed decreased pin prick and vibration in the toes.  
Notably, the Veteran also was noted to have "markedly" 
diminished monofilament testing bilaterally in August 2008 
and "severely reduced" sensation of monofilament touch and 
pinprick of the bilateral lower extremities at the October 
2008 VA medical examination.  

The evidence also shows constant or otherwise frequent pain 
associated with bilateral lower extremity peripheral 
neuropathy.  In a November 2006 statement, G.B. clearly 
considered the Veteran's complaints of pain credible as he 
wrote that the Veteran's discomfort in his lower extremities 
was becoming significantly more problematic.  G.B. explained 
that the Veteran worked for prolonged periods of time sitting 
at a computer and he had stated, during those periods of 
time, he began to develop excruciating pain radiating down 
into the legs and feet to the point where he needs to stand 
up and move due to the pain; however, there is little 
improvement.  G.B. also wrote that the Veteran reported that 
he was forced to take ibuprofen and hydrocodone frequently to 
control the pain.  G.B. further noted that an EMG done in 
June 2006 showed a sensory neuropathy and, due to the 
increasing pain, alternate therapies have been tried to 
control for discomfort.  G.B. added that it was becoming much 
more difficult for the Veteran to do his activities of daily 
living and perform his employment and, as a result, he 
believed that the Veteran's disability rating should be 
increased.  Furthermore, VA treatment records relevant to the 
time period document the Veteran's frequent complaints of 
pain associated with his bilateral peripheral neuropathy.  
For example, a July 2007 VA treatment record shows that the 
Veteran's pain medications were increased and use of a TENS 
unit was discussed due, primarily, to bilateral lower 
extremity pain.  Also, in a January 2008 treatment record, it 
is noted that the Veteran was seeking treatment for pain 
management for severe burning pain in, particularly, his 
lower extremities and was prescribed medication to manage the 
pain at that time.

Additionally, as noted above, the Veteran complained of 
muscle cramping and demonstrated muscle spasm in June 2006.  
However, the evidence further shows a subsequent 
demonstration of some muscle weakness.  While it is noted 
that the January 2007 VA medical examiner noted that there 
was no obvious wasting of the muscles in both feet and power 
in the muscles of both feet appeared normal at that time, the 
Veteran subsequently objectively demonstrated decreased 
muscle strength of both lower extremities at the April 2008 
VA medical examination.   

Furthermore, while the January 2007 VA medical examiner noted 
that dorsiflexion of both great toes and ankles, ankle 
reflexes, and other deep tendon reflexes were normal on both 
sides at that time, deep tendon reflexes of the ankles were 
noted to be absent at a December 2007 neurological 
evaluation.  

Moreover, it is noted that the January 2007 VA medical 
examiner described the Veteran's bilateral lower extremity 
peripheral neuropathy as "mild," the April 2008 VA medical 
examiner described the Veteran's lower extremity neuropathy 
as "moderate," and the October 2008 VA medical examiner 
described the Veteran's lower extremity peripheral neuropathy 
as "severe."  However, after consideration of the 
symptomatology demonstrated by the Veteran during the time 
relevant to this portion of the appeal period, the Board 
finds that the disability picture more closely approximates 
moderately severe impairment of the sciatic nerve warranting 
an increased rating of 40 percent for each extremity 
beginning June 1, 2006.  

In this regard, the Board has considered whether the Veteran 
is entitled to the next higher rating of 60 percent for his 
claimed disabilities.  However, the criteria specifically 
contemplate evidence of marked muscular atrophy.  While the 
Veteran has shown some muscle spasm in the left lower 
extremity and decreased muscle strength in both lower 
extremities, there is no evidence of marked muscle atrophy 
shown for either extremity.  Thus, the next higher evaluation 
of 60 percent is not warranted for peripheral neuropathy at 
any time relevant to this portion of the appeal period. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disabilities that warrants further 
consideration of alternate rating codes.  

Thus, for the foregoing reasons, the Board finds that the 
Veteran is entitled to higher ratings of 40 percent for his 
service-connected peripheral neuropathy of the lower 
extremities beginning June 1, 2006 as specified above.  
However, the preponderance of the evidence weighs against the 
assignment of a rating higher than the already assigned 20 
percent ratings for the portion of the appeal period prior to 
that date and, consequently, the benefit of the doubt 
doctrine is not applicable for this period.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Furthermore, the Board has 
considered whether staged ratings are warranted in this case 
and found that the factual findings do show distinct time 
periods where the Veteran's peripheral neuropathy exhibited 
symptoms that warranted different ratings.  See Hart, supra.  
Where warranted, staged ratings have been assigned.  

Moreover, the Board notes that there is no evidence of record 
that the Veteran's peripheral neuropathy of the lower 
extremities warrants higher ratings on an extraschedular 
basis for any time during the appeal period.  38 C.F.R. § 
3.321(b) (2008).  Any limits on the Veteran's employability 
have been contemplated in the currently assigned schedular 
ratings.  The evidence also does not reflect that the 
Veteran's claimed disabilities have necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  In this regard, the Board notes that the Veteran 
has frequently reported increased difficulty performing his 
job as a computer aided design drafter due to symptomatology 
associated with his bilateral lower extremity peripheral 
neuropathy.  However, the March 2008 VA Form 21-4192 provided 
by the Veteran's employer specifically stated that the 
Veteran is currently employed and has not lost any time from 
work during the last 12 months due to disability.  
Additionally, although the April 2008 VA medical examiner 
commented that the neuropathy in the Veteran's lower 
extremities impaired his ability to perform physical jobs, 
the examiner also noted that the Veteran was not precluded 
from sedentary employment.  While the Veteran later reported 
at the October 2008 VA medical examination that his leg pain 
had worsened recently, he also stated that he only had to 
take off work one and a half hours early on a few occasions 
due to the pain.  Furthermore, while G.B. wrote in January 
2008 correspondence that he believed that it was difficult 
for the Veteran to carry on employment and a meaningful 
living, he attributed such difficulty to the Veteran's 
diabetes and neuropathy disabilities in their totality and 
not the lower extremities, either separately or together, 
alone.  In light of the foregoing, the Board concludes that 
the evidence of record does not show marked interference with 
employment due to the disability.  Moreover, there is no 
evidence of hospitalization due to the disability.  Thus, the 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, referral of this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for consideration of the assignment of 
an extraschedular evaluation is not warranted.

Peripheral Neuritis, Upper extremities 

The Veteran is assigned separate 10 percent disability 
ratings for each extremity for his service-connected 
peripheral neuritis of the left and right upper extremities 
for the entire appeal period pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8615.  The Veteran's peripheral neuritis has 
been rated as analogous to neuritis of the median nerve.  The 
Veteran is right-handed.      

Diagnostic Code 8615 provides for a 70 percent rating for 
complete paralysis of the major median nerve and a 60 percent 
rating for the minor median nerve with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances. 38 C.F.R. § 4.124a, Diagnostic Code 8615.  A 50 
percent rating is warranted for severe incomplete paralysis 
of the major median nerve; 40 percent is warranted for the 
minor median nerve. Id.  A 30 percent rating is warranted for 
moderate incomplete paralysis of the major median nerve; 20 
percent is warranted for the minor median nerve. Id.  
Finally, a 10 percent rating is warranted for mild incomplete 
paralysis of the major or minor median nerve.  Id.

Upon consideration of the evidence of record, the Board finds 
that the next higher ratings of 20 percent and 30 percent for 
left and right upper extremity neuritis, respectively, are 
not warranted as the evidence does not show functional 
impairment comparable to moderate incomplete paralysis of the 
median nerve for reasons explained below.  

Initially, the Board notes that the Veteran's representative 
asserted in the Informal Hearing Presentation that the 
Veteran has left wrist drop since January 2000 following an 
injury and, while examiners have attempted to separate 
neuropathy due to diabetes from neuropathy due to injury, the 
symptoms are identical.  While the Board recognizes the 
representative's argument and has attributed the Veteran's 
left wrist symptomatology to his service-connected left upper 
extremity neuritis when a differentiation between disorders 
is not clearly shown in accordance with Mittleider v. West, 
11 Vet. App. 181 (1998), it is important to note that the 
Veteran's left wrist drop, in particular, is clearly shown to 
be related to the non-service connected brachial plexus 
injury.  For example, G.B. specifically wrote in a March 2007 
VA treatment record that the Veteran was wearing a left wrist 
brace due to chronic wrist drop due to brachial plexus 
injury.  Similarly, the October 2008 VA medical examiner 
concluded that the Veteran's mono neuropathy of the left 
radial nerve with wrist drop was less likely than not related 
to diabetes.  Thus, that particular symptom (i.e., left wrist 
drop), is not considered to be part of the service-connected 
left arm disability. 

In consideration of the foregoing, the Board notes that the 
medical evidence shows that the Veteran has intermittent 
sensory disturbance due to his upper extremity neuritis.  The 
Veteran has reported at various times during the course of 
this appeal that he periodically has tingling and numbness 
(i.e., paresthesia) in his forearm, hands and fingers and the 
Veteran is considered competent to report such 
symptomatology.  Additionally, the Veteran has typically 
objectively demonstrated diminished sensation over the hands 
and/or fingers at the VA compensation and pension 
examinations conducted during the course of this appeal.  
However, the evidence does not show that the Veteran has 
constant pain of the upper extremities due to his service-
connected peripheral neuritis of the upper extremities.  
Although the Veteran has told examiners that he had chronic 
pain in his hands and fingers, as exemplified in a January 
2008 VA treatment record, the Veteran does not indicate and 
the evidence does not otherwise suggest that the pain is 
frequent or constant.  Indeed, much of the evidence shows 
that the Veteran primarily complained of bilateral lower 
extremity pain, particularly when presenting for treatment, 
during the time relevant to the appeal period.  Additionally, 
although the Veteran has shown some weakness in his left hand 
grip, wrist, and fingers on examination at various times 
during the course of this appeal and, at the April 2008 
examination, additionally showed decreased hand grip of the 
right hand, there is no evidence of muscle atrophy or loss of 
reflexes due to service-connected upper extremity peripheral 
neuropathy at any time relevant to the appeal period.  
Moreover, VA medical examiners have consistently described 
the Veteran's peripheral neuritis of both upper extremities 
as "mild."  Notably, G.B., who has treated the Veteran for 
his claimed disability, similarly indicated that he believed 
that the disability was mild when he included an assessment 
of "paresthesias of the hand, rule out early diabetic 
neuropathy" (emphasis added) in a March 2007 VA treatment 
record.  Thus, upon consideration of the evidence in its 
totality, the Board finds that it does not show that the 
symptomatology associated with the Veteran's service-
connected peripheral neuritis of the upper left or right 
extremity more closely approximates moderate impairment at 
any time during the time period.  Thus, an increased rating 
is not warranted under Diagnostic Code 8615.      

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disabilities that warrants further 
consideration of alternate rating codes.  

Thus, for the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a rating higher than the already assigned 10 percent 
ratings for peripheral neuritis of the upper extremities for 
the entire appeal period.  In this regard, the Board has 
considered whether staged ratings are warranted in this case 
and found that the factual findings do not show distinct time 
periods where the Veteran's peripheral neuritis of either 
upper extremity exhibited symptoms that warranted different 
ratings.  See Fenderson, supra.  

Moreover, the Board notes that there is no evidence of record 
that the Veteran's peripheral neuritis of the upper 
extremities warrants higher ratings on an extraschedular 
basis for any time during the appeal period.  38 C.F.R. § 
3.321(b) (2008).  Any limits on the Veteran's employability 
have been contemplated in the currently assigned schedular 
ratings.  The evidence also does not reflect that the 
Veteran's claimed disabilities have necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  In this regard, the Board notes that the Veteran 
has frequently reported increased difficulty performing his 
job as a computer aided design drafter due to symptomatology 
associated with his upper extremity peripheral neuritis.  
However, the March 2008 VA Form 21-4192 provided by the 
Veteran's employer specifically stated that the Veteran is 
currently employed and has not lost any time from work during 
the last 12 months due to disability.  Additionally, the 
April 2008 VA medical examiner concluded that the Veteran was 
not precluded from sedentary employment due to his 
disabilities.  Furthermore, while G.B. wrote in January 2008 
correspondence that he believed that it was difficult for the 
Veteran to carry on employment and a meaningful living, he 
attributed such difficulty to the Veteran's diabetes and 
neuropathy disabilities in their totality and not the upper 
extremities, either separately or together, alone.  In light 
of the foregoing, the Board concludes that the evidence of 
record does not show marked interference with employment due 
to the disability.  Moreover, there is no evidence of 
hospitalization due to the disability.  Thus, the record does 
not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, referral of this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for service-connected 
peripheral neuropathy of the right and left lower 
extremities, each evaluated as 20 percent disabling, for the 
period prior to June 1, 2006, is denied.  

Entitlement to an increased evaluation of 40 percent for 
service-connected peripheral neuropathy of the right lower 
extremity is granted for the period from June 1, 2006, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an increased evaluation of 40 percent for 
service-connected peripheral neuropathy of the left lower 
extremity is granted for the period from June 1, 2006, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an initial evaluation higher than 10 percent 
for service-connected peripheral neuritis of the left upper 
extremity is denied.




Entitlement to an initial evaluation higher than 10 percent 
for service-connected peripheral neuritis of the right upper 
extremity is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


